Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-22-00252-CV

                                     WISESTAFF, LLC,
                                         Appellant

                                              v.

                                     MEDTRUST, LLC,
                                        Appellee

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI09614
                         Honorable Laura Salinas, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
appeal are assessed against appellant.

       SIGNED June 22, 2022.


                                               _________________________________
                                               Lori I. Valenzuela, Justice